In the

     United States Court of Appeals
                  For the Seventh Circuit
                     ____________________ 
No. 15‐2924 
DOUGLAS OAKS, 
                                                Petitioner‐Appellant, 

                                  v. 

RANDY PFISTER, 
                                                Respondent‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
                     Central District of Illinois. 
            No. 14‐4026 — James E. Shadid, Chief Judge. 
                     ____________________ 

        ARGUED APRIL 6, 2017 — DECIDED JULY 14, 2017 
                 ____________________ 

   Before  EASTERBROOK,  MANION,  and  HAMILTON,  Circuit 
Judges. 
    HAMILTON, Circuit Judge. In this habeas corpus case, state 
prisoner Douglas Oaks asks us to hold that he was deprived 
of his Sixth Amendment right to choose his counsel. Because 
he  procedurally  defaulted  that  claim  during  his  state  court 
proceedings, we affirm the district court’s denial of habeas re‐
lief without reaching the merits of his claim.  
2                                                      No. 15‐2924 

I. Factual and Procedural Background 
    Because we resolve this case on procedural grounds,  we 
describe its procedural history in  some  detail.  In 1992,  peti‐
tioner Douglas Oaks was indicted in Illinois for the murder of 
his girlfriend’s three‐year‐old son. Oaks had no income or as‐
sets, but his family provided $2,000 to retain an attorney. That 
attorney asked the state trial court for state funds for expert 
witnesses, including an investigator, a forensic pathologist, a 
mitigation expert, and a psychiatrist. The court denied the re‐
quest, reasoning that if Oaks could retain a lawyer, he was not 
entitled  to  state‐funded  experts.  The  retained  lawyer  with‐
drew, asserting that the ruling made him unable to represent 
his client “in good conscience.” The court appointed a public 
defender to represent Oaks. In his eventual federal habeas pe‐
tition, the petition at issue in this appeal, Oaks argued that the 
court’s ruling deprived him of his Sixth Amendment right to 
choice of counsel. See United States v. Gonzalez‐Lopez, 548 U.S. 
140, 144 (2006) (“[A]n element of [the right to counsel] is the 
right of a defendant who does not require appointed counsel 
to choose who will represent him.”) (citations omitted).  
     Following a jury trial, Oaks was convicted of two counts 
of first degree murder and one count of aggravated battery of 
a child. He was sentenced to death. Oaks appealed his convic‐
tion  and  sentence  directly  to  the  Illinois  Supreme  Court, 
which vacated one of the convictions but otherwise affirmed, 
leaving the sentence in place. People v. Oaks, 662 N.E.2d 1328, 
1356  (Ill.  1996).  He  sought  and  was  denied  rehearing  in  the 
Illinois Supreme Court, then sought and was denied a writ of 
certiorari from the United States Supreme Court. Oaks v. Illi‐
nois, 519 U.S. 873 (1996). Oaks did not raise the choice of coun‐
sel issue at any stage of his direct appeal.  
No. 15‐2924                                                          3 

    Oaks first raised that issue in a pro se post‐conviction pe‐
tition filed in the state trial court. He simultaneously asserted 
that  his  appellate  counsel  had  been  ineffective  in  failing  to 
raise the issue on direct appeal. The court appointed post‐con‐
viction counsel, who filed an amended petition that did not 
raise either the choice of counsel claim or the appellate coun‐
sel claim. The trial court then dismissed the petition as moot 
and lacking merit. Illinois’ appellate court partially reversed, 
remanding  three  issues  for  further  proceedings.  (While  the 
post‐conviction proceedings were pending, Oaks’ death sen‐
tence was commuted to life in prison. See People v. Oaks, 978 
N.E.2d 1151, 1154 (Ill. App. 2012).) 
    During those proceedings, Oaks’ counsel retired and other 
attorneys were assigned. They sought leave to file a supple‐
mental post‐conviction petition that again raised the choice of 
counsel and ineffective assistance of appellate counsel claims. 
The  court  denied  leave,  explaining  that  the  issue  had  been 
raised too late and (incorrectly) asserting that it had already 
been  litigated.  The  court  also  denied  Oaks’  other  claims  on 
their merits.  
    Oaks  appealed,  arguing  among  other  points  that  he 
should have been allowed to pursue his choice of counsel and 
ineffective assistance of appellate counsel claims. The Illinois 
appellate court affirmed, finding no abuse of discretion in the 
trial court’s decision. Oaks, 978 N.E.2d at 1158. The Illinois Su‐
preme Court denied leave to appeal, People v. Oaks, 982 N.E.2d 
773 (Ill. 2013), and Oaks then filed a federal habeas petition.  
   The federal habeas petition raised the choice of counsel is‐
sue and the accompanying ineffective assistance of appellate 
counsel issue. The district court denied the petition, holding 
4                                                        No. 15‐2924 

that  those  claims  had  been  procedurally  defaulted  and  that 
they lacked merit. Oaks has appealed.  
II. Analysis 
    Procedural  default  is  a  defense  to  federal  habeas  corpus 
review.  Davila  v.  Davis,  582  U.S.  —,—,  137  S.  Ct.  2058,  2064 
(2017). A petitioner’s claim can be procedurally defaulted if he 
fails  to  assert  that  claim  throughout  at  least  one  complete 
round  of  state‐court  review.  O’Sullivan  v.  Boerckel,  526  U.S. 
838, 845 (1999). Or it can be procedurally defaulted if the state 
court  rejects  it  on  adequate  and  independent  state  law 
grounds, including procedural grounds. Coleman v. Thompson, 
501 U.S. 722, 729–30 (1991). So if “a state court refuses to reach 
the merits of a petitioner’s federal claims because they were 
not raised in accord with the state’s procedural rules,” the fed‐
eral court also will not entertain the claim. Kaczmarek v. Red‐
nour, 627 F.3d 586, 591 (7th Cir. 2010) (citations omitted). 
    A petitioner can overcome a procedural default if he can 
establish cause for and prejudice from the default. See Davila, 
582 U.S. at —, 137 S. Ct. at 2064–65; Coleman, 501 U.S. at 750. 
Constitutionally ineffective assistance of counsel can excuse a 
procedural default. Davila, 582 U.S. at —, 137 S. Ct. at 2065. 
But because “a prisoner does not have a constitutional right 
to counsel in state post‐conviction proceedings, ineffective as‐
sistance in those proceedings does not qualify as cause to ex‐
cuse a procedural default.” Id. at —, 137 S. Ct. at 2062.  
    That general rule is subject, however, to “a narrow excep‐
tion.” Id. A federal court may hear a procedurally defaulted 
claim for ineffective assistance of trial counsel if two criteria 
are met: (1) the state’s appeal and post‐conviction procedures 
make it “highly unlikely in a typical case that a defendant will 
No. 15‐2924                                                           5 

have a meaningful opportunity to raise” the claim on direct 
appeal; and (2) post‐conviction counsel was absent or ineffec‐
tive.  Trevino  v.  Thaler,  569  U.S.  —,—,  133  S.  Ct.  1911,  1921 
(2013), quoting Martinez v. Ryan, 566 U.S. 1, 17 (2012). That ex‐
ception does not extend to claims of ineffective assistance of 
appellate counsel. Davila, 582 U.S. at —, 137 S. Ct. at 2063. 
    Oaks presented his choice of counsel claim through a com‐
plete round of state court review: he raised it in his supple‐
mental  post‐conviction  petition,  then  in  his  appellate  brief, 
and finally in his petition for leave to appeal to the Illinois Su‐
preme Court. But he did so belatedly. His pro se petition was 
inadequate to raise the claims: Illinois treats claims that have 
been raised in a pro se petition but not in a petition amended 
by  counsel  as  “not  before  the  court.”  People  v.  Phelps,  280 
N.E.2d 203, 204 (Ill. 1972). And Illinois trial courts exercise dis‐
cretion over amendments or supplements to post‐conviction 
petitions.  725  Ill.  Comp.  Stat.  5/122‐5;  People  v.  King,  735 
N.E.2d 569, 573 (Ill. 2000) (“It was well within the post‐con‐
viction  court’s  discretion  to  decide  whether  or  not  to  grant 
leave … to file the addendum to the amended post‐conviction 
petition.”), citing People v. Sanchez, 662 N.E.2d 1199, 1214 (Ill. 
1996). The trial court denied leave to supplement the petition, 
and the state appellate court found that that was an appropri‐
ate exercise of its discretion.  
   Oaks implies that that decision was wrong, emphasizing 
two points: (1) that the trial court relied in part on its errone‐
ous belief that the issue had already been addressed; and (2) 
that  the  statute  discussing  amendments  to  petitions  gives 
courts discretion to make orders “as shall be appropriate, just 
and reasonable and as [are] generally provided in civil cases.” 
725 Ill. Comp. Stat. 5/122‐5. These arguments about the state 
6                                                        No. 15‐2924 

courts’ applications of state procedural rules do not avoid the 
procedural default. We are not the Illinois Supreme Court and 
do  “not  have  license  to  question  …  whether  the  state  court 
properly applied its own law.” Woodfolk v. Maynard, 857 F.3d 
531, 543 (4th Cir. 2017), quoting Sharpe v. Bell, 593 F.3d 372, 377 
(4th  Cir.  2010).  We  could  assess  whether  the  state  rule  is  a 
“firmly established and regularly followed state practice,” but 
Oaks does not challenge the rule on those grounds. Promotor 
v. Pollard, 628 F.3d 878, 885–86 (7th Cir. 2010), quoting Smith v. 
McKee, 598 F.3d 374, 382 (7th Cir. 2010).  
    Because  Illinois  courts  rejected  Oaks’  choice  of  counsel 
claim  on  adequate  and  independent  state  law  grounds,  he 
procedurally defaulted that claim. He cannot use a claim of 
ineffective  assistance  of  post‐conviction  counsel  to  establish 
cause  and  prejudice  for  the  default  because  he  has  no 
constitutional  right  to  post‐conviction  counsel.  Davila,  582 
U.S.  at  —,  137  S.  Ct.  at  2062.  Oaks  argues  that  we  should 
extend  the  logic  of  Martinez  v.  Ryan,  566  U.S.  1  (2012),  and 
Trevino  v.  Thaler,  569  U.S.  —,  133  S.  Ct.  1911  (2013),  and 
nonetheless  consider  his  claim  for  ineffective  assistance  of 
appellate counsel. But since this case was briefed and argued, 
the Supreme Court has rejected just that extension, cabining 
Martinez and Trevino to claims of ineffective assistance of trial 
counsel.  Davila,  582  U.S.  at  —,  137  S.  Ct.  at  2066–67. 
Accordingly,  the  judgment  of  the  district  court  denying 
habeas corpus relief to Oaks is 
                                                        AFFIRMED.